Exhibit 10.33

 

ELEVENTH AMENDMENT TO
REVOLVING LOAN AGREEMENT

 

THIS ELEVENTH AMENDMENT TO REVOLVING LOAN AGREEMENT (this “Amendment”), dated as
of the 5th day of June, 2006, is made by and between KMG-BERNUTH, INC., a
Delaware corporation (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association (successor by merger to SouthTrust Bank, the
successor by conversion to SouthTrust Bank, National Association, and formerly
known as SouthTrust Bank of Alabama, National Association) (the “Bank”).  Except
as otherwise herein specifically provided, all capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Loan Agreement As Amended (as hereinafter defined).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Bank entered into a Revolving Loan Agreement dated
August 1, 1996 (the “Loan Agreement”); and

 

WHEREAS, pursuant to that certain First Amendment to Revolving Loan Agreement
dated effective as of December 31, 1996 (the “First Amendment”), the Bank and
Borrower amended the Loan Agreement to extend the Revolving Loan Termination
Date until November 30, 1998; and

 

WHEREAS, pursuant to that certain Second Amendment to Revolving Loan Agreement
dated effective as of September 1, 1997 (the “Second Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 15, 1999; and

 

WHEREAS, pursuant to that certain Third Amendment to Revolving Loan Agreement
dated effective as of December 31, 1997 (the “Third Amendment”), the Bank and
Borrower further amended the Loan Agreement to, among other things, extend the
Revolving Loan Termination Date until January 15, 2000, and to acknowledge the
Bank’s release of the Guaranty; and

 

WHEREAS, pursuant to that certain Fourth Amendment to Revolving Loan Agreement
dated effective as of June 26, 1998 (the “Fourth Amendment”), the Bank and
Borrower further amended the Loan Agreement in order to amend certain financial
covenants contained in the Loan Agreement; and

 

WHEREAS, pursuant to that certain Fifth Amendment to Revolving Loan Agreement
dated effective as of January 15, 1999 (the “Fifth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2001, and to reduce the amount of the Loan
Fee payable by Borrower to Bank; and

 

WHEREAS, pursuant to that certain Sixth Amendment to Revolving Loan Agreement
dated effective as of January 31, 2000 (the “Sixth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2003; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that certain Seventh Amendment to Revolving Loan Agreement
dated effective as of January 31, 2001 (the “Seventh Amendment”), the Bank and
Borrower further amended the Loan Agreement to increase the amount of the
Revolving Loan Commitment from $2,500,000.00 to $3,500,000.00 and to extend the
Revolving Loan Termination Date until January 31, 2004; and

 

WHEREAS, pursuant to that certain Eighth Amendment to Revolving Loan Agreement
dated effective as of July 31, 2002 (the “Eighth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2005; and

 

WHEREAS, pursuant to that certain Ninth Amendment to Revolving Loan Agreement
dated effective as of December 14, 2004 (the “Ninth Amendment”) the Bank and
Borrower further amended the Loan Agreement to increase the amount of the
Revolving Loan Commitment from $3,500,000.00 to $5,000,000.00 and to extend the
Revolving Loan Termination Date until December 31, 2007; and

 

WHEREAS, pursuant to that certain Tenth Amendment to Revolving Loan Agreement
dated effective as of June 7, 2005 (the “Tenth Amendment”), the Bank and
Borrower further amended the Loan Agreement to amend certain of the financial
covenants (the Loan Agreement as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, and the Tenth Amendment being hereinafter referred to as the “Loan
Agreement As Amended”); and

 

WHEREAS, the Borrower desires, and the Bank has agreed, to further modify the
Loan Agreement As Amended in order to amend certain covenants of Borrower, all
as more specifically hereinafter set forth.

 

NOW, THEREFORE, the Borrower and the Bank hereby modify the Loan Agreement As
Amended as follows:

 


1.                                       SECTION 6.2(M) OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY DELETED IN ITS ENTIRETY.


 


2.                                       BORROWER REPRESENTS AND WARRANTS TO THE
BANK THAT AS OF THE DATE HEREOF:  (A) ALL REPRESENTATIONS AND WARRANTIES GIVEN
BY THE BORROWER IN ARTICLE V OF THE LOAN AGREEMENT AS AMENDED ARE TRUE AND
CORRECT, EXCEPT TO THE EXTENT AFFECTED BY THIS AMENDMENT; AND (B) THE BORROWER
IS IN FULL COMPLIANCE WITH ALL OF THE COVENANTS OF THE BORROWER CONTAINED IN
ARTICLE VI OF THE LOAN AGREEMENT AS AMENDED, EXCEPT TO THE EXTENT AFFECTED BY
THIS AMENDMENT.  THE BORROWER FURTHER REPRESENTS THAT THE BORROWER HAS FULL
POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THE BORROWER AGREES TO PAY DIRECTLY, OR
REIMBURSE THE BANK FOR, ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES
AND EXPENSES OF LEGAL COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION OF
THE DOCUMENTATION TO EVIDENCE THIS AMENDMENT AND ANY OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR IN FURTHERANCE HEREOF.


 


2

--------------------------------------------------------------------------------



 


3.                                       EXCEPT AS MAY BE MODIFIED OR WAIVED BY
THE BANK, IN ITS SOLE DISCRETION, THE EFFECTIVENESS OF THIS AMENDMENT SHALL BE
SUBJECT TO FULL AND COMPLETE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  PAYMENT OF FEES AND EXPENSES.  BANK SHALL
HAVE RECEIVED FROM BORROWER PAYMENT OF ANY LOAN FEE AND ANY AND ALL OTHER FEES
AND EXPENSES REQUIRED BY THE LOAN AGREEMENT AS AMENDED, AS FURTHER AMENDED BY
THIS AMENDMENT, AND ANY OF THE OTHER LOAN DOCUMENTS THEN DUE.


 


(B)                                 ADDITIONAL DOCUMENTATION.  THE BANK SHALL
HAVE RECEIVED SUCH ADDITIONAL DOCUMENTATION AS MAY BE REQUESTED BY THE BANK, OR
ITS COUNSEL, TO SATISFY THE BANK THAT THIS AMENDMENT AND EACH OF THE DOCUMENTS
TO BE DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER AND CONSTITUTE THE
VALID AND BINDING OBLIGATIONS OF THE BORROWER.


 


4.                                       THE PARTIES HEREBY AGREE THAT (A)
EXCEPT AS HEREIN EXPRESSLY MODIFIED OR AS MAY BE MODIFIED OR AMENDED BY ANY
DOCUMENT EXECUTED CONCURRENTLY HEREWITH, ALL OF THE TERMS, CONDITIONS,
OBLIGATIONS AND PROVISIONS OF THE LOAN AGREEMENT AS AMENDED AND EACH OF THE
OTHER LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AND THE SAME
ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT, TO THE EXTENT
THAT THERE SHALL BE ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT AND ANY OF
THE TERMS OF ANY OF THE OTHER LOAN DOCUMENTS NOT MODIFIED OR AMENDED
CONCURRENTLY HEREWITH, THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL GOVERN
AND EACH OF SUCH OTHER LOAN DOCUMENTS ARE DEEMED AUTOMATICALLY AMENDED AND
MODIFIED WITHOUT ANY FURTHER ACTION UPON THE EXECUTION AND DELIVERY OF THIS
AMENDMENT; AND (B) ON AND AFTER THE EFFECTIVE DATE OF THIS AMENDMENT, EACH
REFERENCE IN THE LOAN AGREEMENT AS AMENDED TO “THIS AGREEMENT”, “HEREUNDER”,
“HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, AND
EACH REFERENCE TO THE “AGREEMENT”, THE “LOAN AGREEMENT”, THE “REVOLVING LOAN
AGREEMENT”, “THEREUNDER”, “THEREOF”, “THEREIN”, OR WORDS OF LIKE IMPORT
INTENDING TO REFER TO THE LOAN AGREEMENT IN THE REVOLVING NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS SHALL MEAN AND BE A REFERENCE TO THE LOAN AGREEMENT AS
AMENDED, AS HEREBY AND HEREAFTER FURTHER AMENDED.


 

SIGNATURES FOLLOW ON NEXT PAGE

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

WITNESSES:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

/s/ John Leatherwood, Jr.

 

By:

/s/ Alan T. Drennen, III

 

 

 

 

Print Name:

John Leatherwood, Jr.

 

Print Name:

Alan T. Drennen, III

 

 

 

 

 

 

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

 

 

 

/s/ Amy Carpenter

 

By:

/s/ John V. Sobchak

 

 

 

 

Print Name:

Amy Carpenter

 

Print Name:

John V. Sobchak

 

 

 

 

 

 

 

Its:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------